Exhibit 10.2

 

LOGO [g63233image01.jpg]

          

Remy International, Inc.

2902 Enterprise Drive • Anderson, Indiana 46013 USA

   765-778-6499          Fax 765-778-6404

 

September 6, 2005

 

Jeffrey Potrzebowski

11553 Summit Circle

Zionsville, IN 46077

 

Dear Jeffrey:

 

In recognition of the importance and value to Remy International, Inc. (the
“Company”) of your continued services, upon the completion of six month of
active employment you and the Company agree as follows:

 

1. If you are employed by the Company when a Change of Control (as defined
herein) occurs and your employment with the Company is terminated within two (2)
years of a Change of Control (i) by the Company for any reason other than Cause
(as defined herein) or (ii) by you for Good Reason (as defined herein):

 

(a) The Company will pay or cause to be paid to you a bonus (the “Bonus”) equal
to (i) in the event of a termination of your employment as described in this
paragraph 1 in the first two (2) years following the execution of this letter
agreement, One Million Dollars ($1,000,000) or (ii) in the event of a
termination of your employment as described in this paragraph 1 after the two
(2) years following the execution of this letter agreement, three (3) times the
average of the sum of (1) your annual salary (including for this purpose any
deferred salary) and (2) the amount of all bonus payments made by the Company to
you under applicable bonus or incentive compensation plans, for the three (3)
full calendar years immediately preceding the termination of your employment.
The Bonus shall be payable to you within three (3) business days following the
termination of your employment. All payments due to you hereunder will be
subject to all applicable employment and withholding taxes.

 

(b) In addition to the Bonus, you and your eligible family members shall be
entitled to continuation of the welfare benefits of medical insurance, dental
insurance and life insurance until the first anniversary of the termination of
your employment with the Company. These benefits shall be provided to you at the
same premium cost, and at the same coverage level, as in effect as of the
effective date of termination of your employment with the Company. However, in
the event the premium cost and/or level of coverage shall change for all
similarly situated executive employees of the Company, the cost and/or coverage
level, likewise, shall change for you and your eligible family members in a
corresponding manner.

 

(c) If any benefit or payment from the Company to you in connection with a
Change of Control (whether paid or payable or distributed or distributable
pursuant to the terms of this letter agreement or otherwise) (a “Payment”) shall
be determined to be an “Excess Parachute Payment” as defined in Section
280G(b)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), then
the aggregate present value of amounts or benefits payable to you pursuant to



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

September 6, 2005

Page 2

 

this letter agreement (“Agreement Payments”) shall be reduced (but not below
zero) to the Reduced Amount. The “Reduced Amount” shall be an amount expressed
in present value that maximizes the aggregate present value of Agreement
Payments without causing any payments or benefits hereunder to be an Excess
Parachute Payment. Anything to the contrary notwithstanding, if the Reduced
Amount is zero and it is determined further that any payment from the Company to
you that is not an Agreement Payment would nevertheless be an Excess Parachute
Payment, then the aggregate present value of Payments that are not Agreement
Payments shall also be reduced (but not below zero) to an amount, if any, so
that the present value of such lesser amount maximizes the aggregate present
value of Payments to you on an after-tax basis, taking into account income and
excise taxes under Section 1 and Section 4999 of the Code. For purposes of this
Section 1, present value shall be determined in accordance with Section
280G(d)(4) of the Code.

 

2. As used herein, the following shall have the meanings set forth below:

 

  (a) “Cause” shall mean the occurrence or existence of any of the following
with respect to you, as determined in good faith by the Board of Directors of
the Company:

 

  (i) conviction of a felony or conviction of any crime or offense lesser than a
felony involving the property of the Company or an Affiliate of the Company,
whether such conviction occurs before or after your termination of employment;

 

  (ii) engaging in conduct that has caused demonstrable and material injury to
the company or an Affiliate of the Company, monetary or otherwise;

 

  (iii) gross dereliction of duties or other gross misconduct and the failure to
cure such situation within thirty (30) days after receipt of notice thereof from
the compensation committee of the Company, the Board of Directors of the
Company, the Company or an Affiliate of the Company; or

 

  (iv) the disclosure or use of confidential information other than in the
normal and ordinary performance of service for the Company or any Affiliate of
the Company.

 

  (b) “Change of Control” means the occurrence of any of the following events:

 

  (i) the purchase or other acquisition by any single Person, entity, or group
of Persons (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any comparable
successor provisions) other than Citicorp Venture Capital Ltd. (“Citicorp”) or
an Affiliate (as defined herein) thereof, or a group of Persons (within the
meaning of Section 13(d) or 14(d) of the Exchange



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

September 6, 2005

Page 3

 

Act) of which Citicorp is a member, or an employee benefit plan established or
maintained by the Company or any Affiliate thereof, of shares of common stock,
or of securities convertible into or exchangeable or exercisable for share of
common stock or other voting securities of the Company, if immediately following
such purchase or other acquisition, such single Person or group of Persons would
be the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than fifty percent (50%) of either (A) the
outstanding shares of common stock of the Company or (B) the combined voting
power of the Company’s then outstanding voting securities (assuming, in the case
of securities convertible into or exchangeable or exercisable for other
securities, the conversion or exchange thereof); or

 

  (ii) except in the case of a transaction with Citicorp or an Affiliate
thereof, (a) the Company’s reorganization, merger, or consolidation with or into
another Person, unless pursuant to such transaction the holders of the Company’s
voting stock immediately prior to such transaction own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged, or consolidated Person immediately after
transaction; (b) the sale or other disposition, in one or a series of
transactions, of all substantially all Company’s assets; or (c) the approval by
the shareholders of the Company of a plan of liquidation, dissolution or winding
up of the Company.

 

The definition of “Change of Control” in this letter agreement shall not be
deemed to include any transaction in which you are an independent equity
participant who has made an affirmative decision to invest funds in the
transaction (it being understood that a transaction in which your involvement as
an equity participant is limited to a rollover of equity interests owned by you
at the time of the transaction will not be deemed to involve an affirmative
decision by you to invest funds in such transaction). The definition of “Change
of Control” in this letter agreement shall not affect your rights under any plan
adopted by the Company or any other agreement between the Company and you. Any
payments or other benefits received by you pursuant to any such plan or
agreement upon a Change of Control shall be deemed a Payment under this letter
agreement and shall be subject to the provisions se forth in Section 1(c)
hereof.

 

  (c) “Good Reason” shall mean the occurrence or existence of any of the
following with respect to you:

 

  (i) your base salary plus bonus at target is reduced from that currently in
effect, or your other employee benefits are in the aggregate materially reduced
from those currently in effect prior to the Change of Control (unless such
reduction of employee benefits applies to employees of the Company generally);
or



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

September 6, 2005

Page 4

 

  (ii) the assignment to you of any duties or responsibilities which are
fundamentally inconsistent with your officer position with the Company which is
not cured within thirty (30) days of receipt by the Company of written notice
from you of such assignment of inconsistent duties or responsibilities.

 

(d) “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with the specified Person.
“Control” when used with respect to any Person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. The words
“controlling” and “controlled” shall have corresponding meanings. The term
“Affiliate” shall include, without limitation, any Person who beneficially owns
voting securities of any other Person or rights or warrants to purchase such
voting securities (whether or not currently exercisable), representing 10% or
more of the total voting power of the voting securities of such other Person,
and any Person who would be an Affiliate of any such beneficial owner pursuant
to this paragraph. Solely for the purposes of this agreement, with respect to
Citicorp (as defined below), the term “Affiliate” shall include, without
limitation, any limited partnership, limited liability company or other
investment vehicle that is sponsored or managed (whether through the ownership
of securities having a majority of the voting power, as a general partner or
through the management of investments) by Citicorp or its Affiliates (defined
without giving effect to this clause) or present or former employees of Citicorp
or its Affiliates.

 

(e) “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

3. Nothing in this letter agreement shall be construed to give you any right to
remain in the employ of the Company, and you hereby acknowledge that you are and
will remain an employee-at-will of the Company whose employment may be
terminated at any time with or without Cause. In addition, except as provided in
this Agreement or under applicable law, the Employee shall not be entitled to
any other benefits or compensation.

 

4. The term of this letter agreement shall be one (1) year commencing on the
date of six months of active employment; provided, however, that this letter
agreement shall be automatically renewed for successive one-year periods
commencing on March 8, 2007, and each year thereafter unless the Company gives
notice to you of the termination of this letter agreement at least ninety (90)
days prior to March 8, 2007, or the end of any such one-year period thereafter,
as applicable, in which case this letter agreement shall terminate on March 8,
2007, or at the end of such one-year period thereafter.

 

5. This letter agreement may be amended or modified only by an agreement in
writing executed by you and the Company.



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

September 6, 2005

Page 5

 

6. This letter shall be construed and interpreted under the laws of the State of
Indiana, without regard to conflicts of law principles of such State. Because it
is agreed that time will be of the essence in determining whether any payments
are due to you under this letter agreement, any disputes arising hereunder shall
be submitted to binding arbitration in Indianapolis, Indiana, or such other
place as the parties may agree. The parties agree that the arbitration award
shall be the sole and exclusive remedy between them regarding any and all claims
arising hereunder.

 

The arbitration shall be conducted pursuant to the Commercial Rules of the
American Arbitration Association, subject to the following provisions:

 

(a) the arbitration hearing shall be held within seven (7) days (or as soon
thereafter as possible) after the selection of the arbitrator; or no continuance
of such hearing shall be allowed without the mutual consent of the parties;
absence from or nonparticipation at the hearing by either party shall not
prevent the issuance of an award; hearing procedures which will expedite the
hearing may be ordered at the arbitrator’s discretion; and the arbitrator may
close the hearing in his or her sole discretion when he or she decides he or she
has heard sufficient evidence to satisfy issuance of an award;

 

(b) the arbitrator’s award shall be rendered as expeditiously as possible and
the parties will request that the arbitrator render the award no later than one
(1) week after the close of the hearing; the award of the arbitrator shall be
final and binding upon the parties; the award may be enforced in any appropriate
court as soon as possible after its rendition; and if an action is brought to
confirm the award, both parties agree that no appeal shall be taken by either
party from any decision rendered in such action; an

 

(c) if you are the prevailing party as determined by the arbitrator in any such
arbitration proceeding you shall be awarded reasonable costs and attorneys’
fees.

 

  7. This letter agreement shall inure to the benefit of your heirs, assigns and
legal representatives. This letter agreement may be executed in two (2)
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same agreement. Additionally, this agreement shall be
binding upon the parties hereto, and their respective successors and assigns.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

Jeffrey Potrzebowski

September 6, 2005

Page 6

 

If the foregoing accurately sets forth our understanding with respect to the
subject matter set forth above, please sign below and return an executed copy of
this letter to the Company.

 

Very truly yours, REMY INTERNATIONAL, INC. By:  

/S/ Rajesh K. Shah

--------------------------------------------------------------------------------

Name:  

Rajesh K. Shah

Title:  

Executive Vice President and

Chief Operating Officer

 

Accepted and agreed to this

8th day of September 2005:

 

By:

 

/S/ Jeffrey Potrzebowski

--------------------------------------------------------------------------------

Printed:   Jeffrey Potrzebowski Title:   Senior Vice President and     Chief
Financial Officer